DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 9, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avila et al. (U.S. Patent No. 8,886,877) in view of Kuzmin et al. (U.S. Patent No. 9,229,854) and Gorobets (Pub. No. US 2006/0149890).

Claim 1:
Avila et al. disclose a storage device comprising: 
a nonvolatile memory device including a first area, a second area, and a third area [fig. 18; column 17, lines 18-31 – SLC blocks, MLC blocks, Hybrid blocks];  and 
a controller configured to receive a write command and first data from an external host device, to preferentially write the first data in the first area or the second area rather than the third area when the first data are associated with a turbo write, and to write the first data in the first area, the second area, or the third area based on a normal write policy when the first data are associated with a normal write [figs. 10, 17; column 16, line 45 – column 17, line 31 – Data is written to SLC blocks, MLC blocks, and/or Hybrid blocks according to the priority of the write operation. (“FIG. 17 illustrates how multiple write modes may be used in a nonvolatile memory system. When data is to be written (e.g. because of a new host write command, or some relocation of data such as during garbage collection) a determination is made as to whether it is urgent 720. If the write is not urgent (e.g. if write is part of garbage collection performed when no host command is pending) then the data may be written directly to all pages 722 (e.g. lower, middle, and upper) of one or more MLC blocks. If the write operation is urgent then a determination may be made as to whether the data should be written exclusively in SLC blocks, or in a combination of SLC and hybrid blocks 724. Using exclusively SLC blocks generally provides higher write speed. If exclusively SLC blocks are used then, for a three-bit-per-cell example, three SLC blocks are written 726. The data in the three blocks is then copied into an MLC block as lower, middle, and upper page data in a folding operation 728. Subsequently, the three SLC blocks are deleted 730.”)], 
However, Avila et al. do not specifically disclose:
wherein the controller is further configured to receive a read command from the external host device, to read second data from the first area, the second area, or the third area based on the read command, and to output the second data to the external host device, and 
wherein the controller is further configured to move the second data in response to move information of the read command when the read command is received together with the move information. 
In the same field of endeavor, Kuzmin et al. disclose:
wherein the controller is further configured to receive a read command from the external host device, to read second data from the first area, the second area, or the third area based on the read command [column 36, line 4 – column 37, line 52 – The host may request that garbage collection be performed. Garbage collection is a type of read command, as it requires valid data to be read from a location and written back to another location. (“Based on this information, the host schedules garbage collection and selects both source locations and destination locations for any data that is to be relocated (1115). As indicated by dashed-line block 1117, if supported by the particular implementation, the host can delegate a copy operation, for example, as was discussed earlier.”)]
wherein the controller is further configured to move the second data in response to move information of the read command when the read command is received together with the move information [column 36, line 4 – column 37, line 52 – The host may specify a destination location for the valid data of the garbage collection operation. The data is relocated from a source location to a destination location. (“Based on this information, the host schedules garbage collection and selects both source locations and destination locations for any data that is to be relocated (1115). As indicated by dashed-line block 1117, if supported by the particular implementation, the host can delegate a copy operation, for example, as was discussed earlier.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Avila et al. to include garbage collection, as taught by Kuzmin et al. in order to not encumber a data communication path between the host and the controller.

Avila et al. and Kuzmin et al. disclose all the limitations above but do not specifically disclose:
and to output the second data to the external host device.
In the same field of endeavor, Gorobets discloses:
and to output the second data to the external host device [fig. 5; pars. 0046-0047 – Data may be returned to the host in parallel with an on-chip garbage collection operation. (“Optionally, the sectors A and B data can be transferred to the controller/host in parallel with the rotation for error detection/correction.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Avila et al. and Kuzmin et al. to include sending data to a host, as taught by Gorobets, in order to allow error detection/correction or/and modification to be performed.

Claim 2 (as applied to claim 1 above):
Kuzmin et al. disclose:
wherein the move information includes information of a destination area, to which the second data are to be moved, from among the first area, the second area, and the third area [column 36, line 4 – column 37, line 52 – The host may specify a destination location for the valid data of the garbage collection operation. The data is relocated from a source location to a destination location. (“Based on this information, the host schedules garbage collection and selects both source locations and destination locations for any data that is to be relocated (1115). As indicated by dashed-line block 1117, if supported by the particular implementation, the host can delegate a copy operation, for example, as was discussed earlier.”)]. 
 
Claim 9 (as applied to claim 1 above):
Kuzmin et al. disclose:
wherein the controller is further configured to output the second data to the external host device [Gorobets - fig. 5; pars. 0046-0047 – Data may be returned to the host in parallel with an on-chip garbage collection operation. (“Optionally, the sectors A and B data can be transferred to the controller/host in parallel with the rotation for error detection/correction.”)], to move the second data, and to output a response corresponding to the read command to the external host device [column 36, line 4 – column 37, line 52 –The data is relocated from a source location to a destination location and a confirmation is provided to the host. (“Based on this information, the host schedules garbage collection and selects both source locations and destination locations for any data that is to be relocated (1115). As indicated by dashed-line block 1117, if supported by the particular implementation, the host can delegate a copy operation, for example, as was discussed earlier.” … “When data is properly written as part of such an operation, the memory controller returns with a confirmation to the host and successfully updates its metadata as appropriate (1119).”)].

Claim 18:
Avila et al. disclose a storage device comprising: 
a nonvolatile memory device including a first area, a second area, and a third area [fig. 18; column 17, lines 18-31 – SLC blocks, MLC blocks, Hybrid blocks];
However, Avila et al. do not specifically disclose:
a controller configured to receive a read command from an external host device, to read data from the first area, the second area, or the third area based on the read command, to output the data to the external host device, and to move the data to the first area, the second area, or the third area in response to the read command. 
In the same field of endeavor, Kuzmin et al. disclose:
a controller configured to receive a read command from an external host device, to read data from the first area, the second area, or the third area based on the read command, and to move the data to the first area, the second area, or the third area in response to the read command [column 36, line 4 – column 37, line 52 – The host may specify a destination location for the valid data of the garbage collection operation. The data is relocated from a source location to a destination location. (“Based on this information, the host schedules garbage collection and selects both source locations and destination locations for any data that is to be relocated (1115). As indicated by dashed-line block 1117, if supported by the particular implementation, the host can delegate a copy operation, for example, as was discussed earlier.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Avila et al. to include garbage collection, as taught by Kuzmin et al. in order to not encumber a data communication path between the host and the controller.


to output the data to the external host device.
In the same field of endeavor, Gorobets discloses:
to output the data to the external host device [fig. 5; pars. 0046-0047 – Data may be returned to the host in parallel with an on-chip garbage collection operation. (“Optionally, the sectors A and B data can be transferred to the controller/host in parallel with the rotation for error detection/correction.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Avila et al. and Kuzmin et al. to include sending data to a host, as taught by Gorobets, in order to allow error detection/correction or/and modification to be performed.

Claim 20 (as applied to claim 18 above):
Kuzmin et al. disclose:
wherein the controller is further configured to move the data based on move attributes included in the read command [column 36, line 4 – column 37, line 52 – The host may specify a destination location for the valid data of the garbage collection operation. The data is relocated from a source location to a destination location. (“Based on this information, the host schedules garbage collection and selects both source locations and destination locations for any data that is to be relocated (1115). As indicated by dashed-line block 1117, if supported by the particular implementation, the host can delegate a copy operation, for example, as was discussed earlier.”)].

Allowable Subject Matter
Claims 14-17 allowed.
Claims 3-8, 10-13, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


LARRY T. MACKALL
Primary Examiner
Art Unit 2131



11 September 2021
/LARRY T MACKALL/Primary Examiner, Art Unit 2139